This is an appeal from a final judgment granting a permanent injunction against the Kingsville Independent School District prohibiting it from erecting a public school building on property conveyed by the City of Kingsville to it, reqiring the City to permanently use and maintain said property as a public park and setting aside the deed to the School District.
The Kingsville Independent School District and other defendants have prosecuted this appeal.
This case was before this Court on temporary injunction. See Kingsville Independent School District v. Crenshaw, Tex.Civ.App., 164 S.W.2d 49, (writ of error refused), which is here adopted in full as a part of this opinion.
The facts developed in the present trial are substantially the same as those before this Court on the former appeal. There are no new facts or law involved.  This Court's opinion on the temporary injunction settles every issue in the present appeal.
Accordingly, the judgment of the trial court will be reversed and judgment here rendered that appellees take nothing by reason of this suit.
Reversed and rendered.
 *Page 148